Case: 21-60149     Document: 00516379264         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 1, 2022
                                  No. 21-60149                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Sarwan Singh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 431 557


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Sarwan Singh, a native and citizen of India, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from a decision of the Immigration Judge (IJ) concluding that he was
   ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60149        Document: 00516379264        Page: 2   Date Filed: 07/01/2022




                                    No. 21-60149


   Convention Against Torture (CAT). We review his arguments under the
   substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). Additionally, we review the decision of the BIA and consider the
   IJ’s decision only insofar as it influenced the BIA. See Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018).
          Singh challenges the BIA’s conclusion that he has not shown eligibility
   for asylum because he has not established past persecution or a well-founded
   fear of future persecution. He has not shown that substantial evidence
   compels a conclusion contrary to that of the BIA on the question whether the
   harm suffered rose to the level of persecution. See Eduard v. Ashcroft, 379
   F.3d 182, 187-88 & n.4 (5th Cir. 2004). Moreover, Singh has not shown that
   the record compels a conclusion that it would be unreasonable for him to
   relocate within India. See Munoz-Granados v. Barr, 958 F.3d 402, 407-08 (5th
   Cir. 2020). Because our resolution of Singh’s petition does not turn on his
   credibility, we do not reach his challenge to the IJ’s and BIA’s determination
   that he failed to provide evidence corroborating his claims of persecution. See
   Flores-Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020), cert. denied, 141 S.
   Ct. 1238 (2021).
          In addition, Singh complains that the BIA erred in concluding that he
   had failed to present a meaningful challenge to the IJ’s denials of withholding
   of removal and CAT relief and that thus those claims were waived. He did
   not challenge this conclusion through a motion to reconsider or reopen.
   Accordingly, we lack jurisdiction to consider whether the BIA’s dismissal of
   those claims was error.     See 8 U.S.C. § 1252(d)(1); Martinez-Guevara
   v. Garland, 27 F.4th 353, 360 (5th Cir. 2022); Omari v. Holder, 562 F.3d 314,
   318-19 (5th Cir. 2009).
          Accordingly, Singh’s petition for review is DENIED in part and
   DISMISSED in part for lack of jurisdiction.




                                         2